DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on April 22, 2022 is acknowledged.

Response to Amendment
Applicant amended claims 16, 27, and 28.

Applicant previously cancelled claims 1-15 and 26

Claims 16-25 and 27-35 are pending and have been examined.

Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive. 


Regarding 112 Rejections
Examiner initially rejected claims 16-25 and 27-35 under 35 USC 112(a) / 1st paragraph as failing to comply with the written description requirement. Applicant amended its claims to delete the limitation at issue. In view of the amended claims, Examiner withdraws this rejection.

Examiner initially rejected claims 16-25 and 27-35 under 35 USC 112(b) / 2nd paragraph as being indefinite. Applicant amended its claims to delete the limitation at issue. In view of the amended claims, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 16-25 and 27-35 under 35 USC 101 as being directed to non-statutory subject matter. Applicant argued that the claims do not recite an abstract idea. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Examiner identified the limitations which define the abstract idea and how they are directed to a fundamental economic practice. Since they are a fundamental economic practice the claims fall into the grouping of Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception).
Applicant argued that the claims do not recite an abstract idea as they do not recite a fundamental economic practice. Examiner does not find this argument persuasive. Applicant is incorrect in its assumption that the only forms of fundamental economic practices are hedging, insurance, and mitigating risk. A fundamental economic practice is a concept relating to the economy or commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The term “fundamental” is used in the sense of being foundational or basic, and not in the sense of necessarily being “old” or “well‐known.” While hedging, insurance, and mitigating risk are examples of fundamental economic practices, this list is merely exemplary and is not exhaustive of all forms of fundamental economic practices. Applicant’s claims are a fundamental economic practice as data related to providing a digital representation of a transaction card for use in a financial transaction falls under this category. Applicant’s claims are directed to a concept related to the economy/commerce and is foundational in nature. Furthermore, the claims also describe behavior that manages personal behavior or interactions between people (albeit with computers taking the place of human actors). Applicant’s claims fall into the category of Certain Methods of Organizing Human Behavior and thus recite a judicial exception.
Applicant argued that the claims cannot be directed to an abstract idea because not every limitation of the claim involves the providing of an account identifier. Examiner does not find this argument persuasive. It is unpersuasive for Applicant to argue that each and every limitation of the claim is not directed to “providing a digital representation of a transaction card”. Applicant is attacking the summary of the abstract idea, not the steps identified in the rejection as comprising the abstract idea. It is the identified steps which comprise the abstract idea; and while they may be summarized as “providing a digital representation of a transaction card” for the sake of brevity, the proper analysis is based on the identified steps and not the summary of those steps. Applicant is arguing that steps that Examiner identified as a part of the abstract idea are not abstract merely because they are not necessarily required/related to the summary of the abstract idea. It is unpersuasive that certain limitations are not wholly necessary to “providing a digital representation of a transaction card”; particularly when Examiner has identified them as a part of the abstract idea. Merely trying to rephrase the purpose of the claims as securely providing and storing the transaction does not change the abstract nature. Furthermore any security related aspects to the claims are claimed at an extremely high level of generality. Applicant is not claiming a new communication standard or a new type of security feature which may qualify as a non-abstract idea. Applicant merely claims in it dependent claims using a secure element to store/process data; which amounts to nothing more than Applicant using the secure element as a tool. Applicant is using the secure element as a toll, in the manner it was intended to be used; this does not amount to eligible subject matter. The identified steps/limitations comprise the abstract idea and that is what Examiner’s analysis is based on.  
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (validating a transaction card) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to base the validity of a card due to its use within a valid time-frame. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application.
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 16-25 and 27-35 under 35 USC 103 as being unpatentable over the prior art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus when the teachings of Bhandari, that a token/payment device can be temporary in nature for a predefined period, are applied to the digital representation of Kushvesky the result is a digital representation of the transaction card for a predefined validity period as temporary card. When the teachings of Bhandari, that the token/payment device is invalidated after not being used, are applied to the digital representation of Kushvesky the result is the invalidation of a digital representation of the transaction card after no successful NFC transaction. Applicant’s piecemeal analysis is unpersuasive. 
	Examiner has cited portions of Kushvesky which teach the detection of a successful near field communication transaction.
	Applicant argued that the cited art does not teach •	validating the digital representation of the transaction card after a successful near field communication transaction has been performed within the predefined validity period. Examiner does not find this argument persuasive. Additional language from Kushveshky has been cited that teaches receiving confirmation that the transaction was successful. Since the specification is silent as to what is actually meant by “validating the digital representation of the transaction card” this teaching reads on the broadest reasonable interpretation of the limitation as the confirmation validates that the transaction cards use was successful. Validating the transaction card is not the same as converting the card into permanent card; and thus a separate teaching is used for that limitation.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-25, and 27-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea which may be summarized providing a digital representation of a transaction card. 

Claims 16, 27, and 28 recite the limitations of: 
providing a digital representation of a transaction card;
detecting that the transaction card is in proximity of the mobile device; 
upon or after said detecting, performing, the following steps: 
retrieving the digital representation of the transaction card from a digitization server; 
loading the digital representation of the transaction card into a memory; 
activating the digital representation of the transaction card for a predefined validity period as a temporary card,
detecting a successful near field communication transaction;
validating the digital representation of the transaction card after a successful near field communication transaction has been performed within the predefined validity period;
converting the temporary card into a permanent card after the validation; and 
invalidating the digital representation of the transaction card after no successful near field communication transaction has been performed within the predefined validity period. 
 
As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a mobile device, a near field communication unit, a processing unit, a digitization server, a memory, a computer program, executable instructions, a processor; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
retrieving the digital representation of the transaction card from a digitization server; 
loading the digital representation of the transaction card into a memory;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a mobile device, a near field communication unit, a processing unit, a digitization server, a memory, a computer program, executable instructions; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
retrieving the digital representation of the transaction card from a digitization server; 
loading the digital representation of the transaction card into a memory;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification pages 9-10, about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, Applicant’s claims are not patent eligible. 

Dependent claims 17-25 and 29-35 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 17-25 and 29-35 are directed to an abstract idea. Thus, the dependent claims 17-25 and 29-35 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-25 and 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kushevsky, US Patent No 8,763,896 in view of Bhandari, US Patent Application Publication No 2016/0381010 in further view of Hung, US Patent Application Publication No 2006/0085340.
 [The analysis for independent product/system claims 27 and 28 are the same/similar as the analysis for independent method claim 16.]
Regarding claims 16, 27, and 28;
(Claim 16) A method for providing a digital representation of a transaction card in a mobile device, the method comprising: 
detecting, by a near field communication unit of said mobile device, that the transaction card is in proximity of the mobile device; 
See Kushevsky Colum 8, lines 42-46 Figure 3, 310; “the mobile device may read via the contactless reader, transaction card information from a physical contactless transaction card”
upon or after said detecting, performing, by a processing unit of said mobile device, the following steps: retrieving the digital representation of the transaction card from a digitization server; 
See Kushevsky Column 10, lines 29-35, Figure 3, 320/330; “the card security credential may be retrieved from the issuer server”
loading the digital representation of the transaction card into a memory of the mobile device; 
See Kushevsky Column 10, lines 50-52 Figure 3, 330, 340; “storing the security credential on the mobile device”
Column 11, lines 17-25 “mobile device may store the transaction card information”
activating the digital representation of the transaction card for a predefined validity period as a temporary card, 
See Kushevsky Column 11, lines 39-44; “After loading a transaction card account onto the mobile device 140, the mobile device 140 can be configured to be used in various scenarios when the physical plastic contactless card would otherwise be used.  For example, the mobile device 140 can be used for conducting mobile payment transactions.”

The primary reference does not teach “for a predefined validity period as a temporary card”; see section TIME LIMIT below for further analysis.

detecting a successful near field communication transaction
See Kushevsky Column 5, lines 63 – Column 6, line 8; “Reference is first made to FIG. 1, shown there is a block diagram illustrating a system for loading a transaction account and processing repayment on a mobile device, referred to generally as 100. The system may include one or more mobile devices 140, and an e-wallet server 120, each including a network interface (not shown) for connecting to a network 130. The mobile device 140 may interact with one or more transaction cards 150 via contactless communication standards such as NFC. When loading a transaction card onto the mobile device 140, the mobile device 140 may be configured to communicate with issuer server 110 to download to the mobile device 140, a card security credential corresponding to the transaction cards 150.”
See Kushevsky Column 11, lines 65 – Column 12, line 7; “ If the mobile device 140 receives input selecting the "ABC Bank Visa.RTM." card 718, the mobile device 140 may be configured to transmit the transaction card information of the stored transaction card via the contactless transceiver 240 during a payment transaction. The mobile payment transactions may include transactions between the mobile device 140 and a point-of-sale (POS) terminal, and/or transactions between parties (peer-to-peer transactions). The peer-to-peer transactions may take place between two mobile devices 140a and 140b (as shown in FIG. 1), for example.” 
See Kushevsky Column 13, lines 57-63; “In some alternative embodiments, the mobile devices 140a and 140b may transmit and receive, respectively, the repayment acknowledgment through any of the above described communication standards. At step 830, the second mobile device 140b may receive, from the first mobile device 140a, the acknowledgement 930 acknowledging the amount owing.”

validating the digital representation of the transaction card after a successful near field communication transaction has been performed within the predefined validity period; 
See Kushevsky Column 13, lines 53-56; “In some further embodiments, the contactless transceiver 240 in each of the first and second mobile devices 14.0a and 140b may be a NFC transceiver.”
Column 16, lines 16-21 “Continuing the example from FIG. 10, after the first mobile device 140a processes the amount owing 916 under IOU “ID#130', the second mobile device 140b that is associated with the receiving transaction account 962 may receive a payment received notification 1110 for indicating that IOU “ID#130” has been repaid.”
Column 10 lines 58- 61 “allowing the authentication of the owner of the transaction account….”
See Kushevsky Column 13, lines 57-63; “In some alternative embodiments, the mobile devices 140a and 140b may transmit and receive, respectively, the repayment acknowledgment through any of the above described communication standards. At step 830, the second mobile device 140b may receive, from the first mobile device 140a, the acknowledgement 930 acknowledging the amount owing.”

The primary reference does not teach “the predefined validity period”; see section TIME LIMIT below for further analysis.

converting the temporary card into a permanent card after the validation; 
The primary reference does not teach “converting the temporary card into a permanent card after the validation”; see section CONVERT below for further analysis.

and invalidating the digital representation of the transaction card after no successful near field communication transaction has been performed within the predefined validity period.  
The primary reference does not teach “invalidating the digital representation of the transaction card after no successful near field communication transaction has been performed within the predefined validity period”; see section INVALIDATE below for further analysis.


TIME LIMIT
The primary reference, in the business of payment tokens, teaches activating a payment token/digital representation of a transaction card. It does not teach that the digital representation is active for a predefined validity period as a temporary card.

Bhandari, in the business of payment tokens, teaches that the digital representation is active for a predefined validity period.
See Bhandari [0024] “The tokens may also be time limited or limited to a number of uses.  For example, tokens may be set to expire after a predetermined time duration such as in 1/10 the time projected to break the security used on user device 102.  User device 102 may destroy tokens reaching the use limit or age limit.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the activating the payment token/digital representation of the primary reference, the ability to activate the token for a predefined time period as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes setting a time limit decreases the chance that fraud could occur with the payment token/digital representation.


INVALIDATE
The combined references, in the business of payment tokens, teach activating a payment token/digital representation of a transaction card. They do not teach invalidating the digital representation of the transaction card after no successful near field communication transaction has been performed within the predefined validity period.

Bhandari, in the business of payment tokens, teaches invalidating the digital representation of the transaction card after no successful near field communication transaction has been performed within the predefined validity period.
See Bhandari [0024] “The tokens may also be time limited or limited to a number of uses.  For example, tokens may be set to expire after a predetermined time duration such as in 1/10 the time projected to break the security used on user device 102.  User device 102 may destroy tokens reaching the use limit or age limit.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the activating the payment token/digital representation of the combined references, the ability to deactivate the token if not used as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes setting a time limit decreases the chance that fraud could occur with the payment token/digital representation.

CONVERT
The combined references, in the business of payment tokens, teach activating a payment token/digital representation of a transaction card. They do not teach converting the temporary card into a permanent card after the validation.

Hung, in the business of payment tokens, teaches that the digital representation is active for a predefined validity period and invalidating the digital representation of the transaction card after no successful near field communication transaction has been performed within the predefined validity period.
See Hung [0021] “an option for a consumer who has an existing financial institution credit card to have the consumer's temporary transactional account charges rolled over into the consumer's existing financial institution credit card account, and/or an option in which the temporary transactional account is converted into a new, permanent credit card account”
[0038] “Another option 28 for consumers who have an existing financial institution credit card, for example, is to have their temporary account charges rolled over into their existing financial institution credit card account.  Alternatively, the consumer can elect an option 30 for the temporary account to be converted into a new, more permanent, traditional credit card account with associated traditional card plastic.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the activating the payment token/digital representation of the combined references, the ability to convert the temporary account/identifier into a permanent account/identifier as taught by Hung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes allowing the conversion permits a valid account number into a permanent option.


Regarding claims 17 and 29;
(Claim 17) The method of claim 16, wherein invalidating the digital representation of the transaction card further comprises deactivating the digital representation of the transaction card.  
The combined references, in the business of payment tokens, teach invalidating a payment token/digital representation of a transaction card. They do not teach wherein invalidating the digital representation of the transaction card comprises deactivating the digital representation of the transaction card.

Bhandari, in the business of payment tokens, teaches wherein invalidating the digital representation of the transaction card comprises deactivating the digital representation of the transaction card.
See Bhandari [0024] “The tokens may also be time limited or limited to a number of uses.  For example, tokens may be set to expire after a predetermined time duration such as in 1/10 the time projected to break the security used on user device 102.  User device 102 may destroy tokens reaching the use limit or age limit.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the invalidating of the payment token/digital representation of the combined references, the ability to deactivating the digital representation of the transaction card as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes setting a time limit decreases the chance that fraud could occur with the payment token/digital representation.

Regarding claims 18 and 30;
(Claim 18) The method of claim 16, wherein invalidating the digital representation of the transaction card further comprises removing the digital representation of the transaction card from the memory.  
The combined references, in the business of payment tokens, teach invalidating a payment token/digital representation of a transaction card. They do not teach wherein invalidating the digital representation of the transaction card comprises removing the digital representation of the transaction card from the memory.

Bhandari, in the business of payment tokens, teaches wherein invalidating the digital representation of the transaction card comprises removing the digital representation of the transaction card from the memory.
See Bhandari [0024] “User device 102 may destroy tokens reaching the use limit or age limit.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the invalidating of the payment token/digital representation of the combined references, the ability to destroy the digital representation of the transaction card as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes setting a time limit decreases the chance that fraud could occur with the payment token/digital representation.

Regarding claims 19 and 31;
(Claim 19) The method of claim 16, wherein the digital representation includes data indicative of the predefined validity period.  
The combined references, in the business of payment tokens, teach invalidating a payment token/digital representation of a transaction card. They do not teach wherein the digital representation includes data indicative of the predefined validity period.

Bhandari, in the business of payment tokens, teaches wherein the digital representation includes data indicative of the predefined validity period.
See Bhandari [0024] “The tokens may also be time limited or limited to a number of uses.  For example, tokens may be set to expire after a predetermined time duration such as in 1/10 the time projected to break the security used on user device 102.  User device 102 may destroy tokens reaching the use limit or age limit.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the invalidating of the payment token/digital representation of the combined references, the ability to have digital representation include the time period as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes setting a time limit decreases the chance that fraud could occur with the payment token/digital representation.

Regarding claims 20 and 32;
(Claim 20) The method of claim 16, wherein retrieving the digital representation of the transaction card from the digitization server is performed through a further communication unit of the mobile device.  
See Kushevsky Column 10, lines 29-35, “the card security credential may be retrieved from the issuer server”
Column 6, line 65 – Column 7, line 18, communication module

Regarding 21 claims and 33;
(Claim 21) The method of claim 20, wherein the further communication unit is a cellular communication unit or a Wi-Fi communication unit.  
See Kushevsky Column 7, lines 4-18 “other communication standards such as WiFi or Bluetooth”

Regarding claims 22 and 34;
(Claim 22) The method of claim 16, wherein the memory is included in a secure element of the mobile device.  
See Kushevsky Column 6, lines 47-56; “in some embodiments, the mobile device may include a secure element for storing the transaction card”

Regarding claim 23;
(Claim 23) The method of claim 22, wherein the processing unit is included in said secure element.  
See Kushevsky Column 8, lines 3-13; “a secure element is a protected processor and memory space of a mobile device”

Regarding claim 24;
(Claim 24) The method of claim 22, wherein the digital representation of the transaction card is retrieved through a secure channel established between the secure element and the digitization server.  
See Kushevsky Column 8, lines 14-23; “The secure element may provide delimited memory for each application and functions that encrypt, decrypt, and sign data packets being communicated to and from the secure element.”

Regarding claim 25;
(Claim 25) The method of claim 16, wherein the transaction card is an access card.  
The combined references, in the business of payment tokens, teach a transaction card. They do not teach wherein the transaction card is an access card.

Bhandari, in the business of payment tokens, teaches w wherein the transaction card is an access card.
See Bhandari [0069] “Phrases and terms similar to "account", "account number", "account code" or "consumer account" as used herein, may include any device, code (e.g., one or more of an authorization/access code,…)…, biometric or other identifier/indicia suitably configured to allow the consumer to access, interact with or communicate with the system.”

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the transaction card of the combined references, the ability to have the transaction card be an access card as taught by Bhandari since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additional motivation includes expanding the options of what the card may perform increases the overall usability of the system.

Regarding claims 35;
(Claim 35) The mobile device of claim 28, wherein the mobile device a mobile phone.
See Kushevsky Column 5, lines 20-35; the programmable computers may be a… cellular telephone, smart-phone device….”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693


/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693